Opinion issued January 25, 2007


 






In The
Court of Appeals
For The
First District of Texas



NO. 01-04-01171-CV



BARBARA A. MARKHAM, Appellant

V.

BLAIR BRININGER AND BLAIR BRININGER, P.C., Appellees



On Appeal from the 333rd District Court 
Harris County, Texas
Trial Court Cause No. 2001-12780



MEMORANDUM OPINION	On October 13, 2006, we granted appellant's motion for extension of time to
file her brief.  We ordered appellant to file her brief by November 13, 2006.  We
informed appellant that no further extensions to file her brief would be permitted.  We
also informed her that failure to file her brief within the time stated would result in
the appeal being dismissed without further notice.  See Tex. R. App. P. 42.3.  On
November 15, 2006, appellees filed a motion to dismiss based on appellant's failure
to timely file her brief.  To date, appellant has not responded to appellees' motion to
dismiss, filed her brief, or offered an explanation for her non-compliance.
	Because appellant has failed to comply with our October 13, 2006 order by
filing her brief within the time stated, we grant appellees' motion to dismiss and
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Higley.